Exhibit 99.1 Saia Reports Second Quarter Earnings per Share of $0.68 JOHNS CREEK, GA. – July 28, 2017 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload, expedited and logistics services, today reported second quarter 2017 financial results. Second Quarter 2017 Compared to Second Quarter 2016 Results • Revenues were $358.2 million, a 14.8% increase • LTL Shipments and Tonnage rose 7.4% and 7.1%, respectively • LTL Revenue per hundredweight increased 7.3% • Operating ratio improved by 130 basis points to 91.7% • Operating income increased by 36.8% to $29.7 million • Net income rose 32.6% to $17.6 million • Diluted earnings per share were $0.68 compared to $0.52 “I am pleased with our execution in the first half of the year and our second quarter results reflect favorably on our team’s ability to manage the growth we are experiencing”, said Saia President and Chief Executive Officer, Rick O’Dell.“We maintained quality service for our customers and improved our cargo claims ratio for the quarter to 0.67% from 0.75% last year, but to maintain service we did have to add employees and use purchased transportation to a greater extent than what I would have liked”, O’Dell continued. “For the balance of the year, our focus will be on our Northeastern expansion, cost control and mix management.Given growing volumes, it is particularly important that all freight meet increasing profitability criteria”, concluded Mr. O’Dell. Financial Position and Capital Expenditures Total debt was $148.4 million at June 30, 2017 and inclusive of the cash on-hand, net debt to total capital was 22.3%.This compares to total debt of $139.4 million and net debt to total capital of 23.4% at June 30, 2016. Net capital expenditures in the first half of 2017 were $155.1 million, including equipment acquired with capital leases.This compares to $136.2 million in net capital expenditures in the first half of 2016.The Company currently plans net capital expenditures in 2017 of approximately $225 million. Conference Call Management will hold a conference call to discuss quarterly results today at 10:30 a.m. Eastern Time. To participate in the call, please dial 877-545-1403 or 719-325-4747 referencing conference ID #6110114.Callers should dial in five to ten minutes in advance of the conference call.This call will be webcast live via the Company web site at www.saiacorp.com.A replay of the call will be offered two hours after the completion of the call through September 22, 2017 at 1:30 p.m. Eastern Time.The replay will be available by dialing 1-888-203-1112 or 719-457-0820. Saia, Inc. (NASDAQ: SAIA) offers customers a wide range of less-than-truckload, non-asset truckload, expedited and logistics services.With headquarters in Georgia, Saia LTL Freight operates 152 terminals across 38 states.For more information on Saia, Inc. visit the Investor Relations section at www.saiacorp.com. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand the future prospects of a company and make informed investment decisions. This news release contains these types of statements, which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “may,” “plan,” “predict,” “believe,” “should” and similar words or expressions are intended to identify forward-looking statements. Investors should not place undue reliance on forward-looking statements and the Company undertakes no obligation to publicly update or revise any forward-looking statements. All forward-looking statements reflect the present expectation of future events of our management as of the date of this news release and are subject to a number of important factors, risks, uncertainties and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. These factors, risks, uncertainties and assumptions include, but are not limited to, (1) general economic conditions including downturns in the business cycle; (2) effectiveness of Company-specific performance improvement initiatives, including management of the cost structure to Saia, Inc. Second Quarter 2017 Results Page 2 match shifts in customer volume levels; (3) the creditworthiness of our customers and their ability to pay for services; (4) failure to achieve acquisition synergies; (5) failure to operate and grow acquired businesses in a manner that supports the value allocated to these acquired businesses, including their goodwill; (6) economic declines in the geographic regions or industries in which our customers operate; (7) competitive initiatives and pricing pressures, including in connection with fuel surcharge; (8) loss of significant customers; (9) the Company’s need for capital and uncertainty of the credit markets; (10) the possibility of defaults under the Company’s debt agreements (including violation of financial covenants); (11) possible issuance of equity which would dilute stock ownership; (12) integration risks; (13) the effect of litigation including class action lawsuits; (14) cost and availability of qualified drivers, fuel, purchased transportation, real property, revenue equipment and other assets; (15) governmental regulations, including but not limited to Hours of Service, engine emissions, the Compliance, Safety, Accountability (CSA) initiative, compliance with legislation requiring companies to evaluate their internal control over financial reporting, Homeland Security, environmental regulations and the Food and Drug Administration; (16) changes in interpretation of accounting principles; (17) dependence on key employees; (18) inclement weather; (19) labor relations, including the adverse impact should a portion of the Company’s workforce become unionized; (20) terrorism risks; (21) self-insurance claims and other expense volatility; (22) cost and availability of insurance coverage; (23) increased costs of healthcare and prescription drugs, including as a result of healthcare reform legislation; (24) social media risks; (25) cyber security risk; (26) failure to successfully execute the strategy to expand the Company’s service geography into the Northeastern United States; and (27) other financial, operational and legal risks and uncertainties detailed from time to time in the Company’s SEC filings.As a result of these and other factors, no assurance can be given as to our future results and achievements.A forward looking statement is neither a prediction nor a guarantee of future events or circumstances and those future events or circumstances may not occur. # # # CONTACT: Saia, Inc. Doug Col dcol@saia.com Saia, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Amounts in thousands) (Unaudited) June 30, 2017 December 31, 2016 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT: Cost Less: accumulated depreciation Net property and equipment OTHER ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Wages and employees' benefits Other current liabilities Current portion of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt, less current portion Deferred income taxes Claims, insurance and other Total other liabilities STOCKHOLDERS' EQUITY: Common stock 25 25 Additional paid-in capital Deferred compensation trust ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ Saia, Inc. and Subsidiaries Consolidated Statements of Operations For the Quarters and Six Months Ended June 30, 2017 and 2016 (Amounts in thousands, except per share data) (Unaudited) Second Quarter Six Months OPERATING REVENUE $ OPERATING EXPENSES: Salaries, wages and employees' benefits Purchased transportation Fuel, operating expenses and supplies Operating taxes and licenses Claims and insurance Depreciation and amortization Loss from property disposals, net Total operating expenses OPERATING INCOME NONOPERATING EXPENSES (INCOME): Interest expense Other, net 90 ) ) Nonoperating expenses, net INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Average common shares outstanding - basic Average common shares outstanding - diluted Basic earnings per share $ Diluted earnings per share $ Saia, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2017 and 2016 (Amounts in thousands) (Unaudited) Six Months OPERATING ACTIVITIES: Net cash provided by operating activities (1) $ $ Net cash provided by operating activities INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) FINANCING ACTIVITIES: Repayment of long-term debt ) ) Borrowing of revolving credit agreement, net Proceeds from stock option exercises Shares withheld for taxes (1) ) ) Other financing activity ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ NON-CASH ITEMS: Equipment financed with capital leases $ $ (1)June 30, 2016 balances have been reclassified to conform with the 2017 adoption of the Financial Accounting Standards Board Accounting Standards Update 2016-09, Improvement to Employee Share-Based Payment Accounting. Saia, Inc. and Subsidiaries FinancialInformation For the Quarters Ended June 30, 2017 and 2016 (Unaudited) Second Quarter Second Quarter % Amount/Workday % Change Change Workdays 64 64 Operating ratio % % Tonnage (1) LTL TL Shipments (1) LTL TL 28 26 Revenue/cwt. (2) LTL $ $ TL $ $ Revenue/shipment (2) LTL $ $ TL $ $ Pounds/shipment LTL ) TL Length of Haul (3) In thousands Revenue does not include the adjustment required for financial statement purposes in accordance with the Company's revenue recognition policy and other revenue. In miles
